Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-6, filed October 14, 2022, with respect to the 35 USC 112(a) rejection of Claims 2, 3 and 14 have been fully considered but they are not persuasive.   Applicant agues that paragraph [0065] provides the support as to how polyoxymethylene is modified such that it has a surface resistance of  about 106 to 109 ohms/square because “in the comparative (prior) art, the poly oxy methylene having a surface resistance of 1014 to 1017 ohms/square typically includes additional carbon from the carbon nanotube blended or coated on it, and the modification by the present invention is to exclude that blended or coated carbon nanotube normally found on it to arrive at the claimed surface resistance of about 106 to 109 ohms/square.”  This argument fails for the following reasons:
Applicant’s attorney’s arguments that the comparative/prior art  teaches that polyoxymethylene that has been modified with carbon nanotubes has a surface resistance of 1014 to 1017 ohms/square is not supported by both patent and non-patent  literature.   The Examiner has found the following references that teach that the surface resistivity of polyoxymethylene (or a similar resistivity/resistance measurement) that has been modified with carbon nanotubes or other additives is less that the surface resistance of unmodified polyoxymethylene:
NPL U:  Plastics Handbook – The Resource for Plastics Engineers (5th Edition), Table 7.10, “Electrical Characteristics of Conductive Plastic Compounds", which shows that polyoxymethylene and carbon back as a filler has a specific surface resistance, τe , of  3 ·103  (ohm).
CN 108641276, “Conductive polyoxymethylene composite material and preparation method thereof”, teaches that “polyoxymethylene has a high self-resistance and a weak electrical conductivity”, “[i]t is easy to collect a large amount of static charge, generate static electricity (POM), cause damage to machines or equipment…”, and “in order to expand the application range of polyoxymethylene materials and improve the safety of their use, it is necessary to provide a conductive polyoxymethylene composite material to meet better application requirements” (see the 2nd paragraph under “Background Technique” of the English Translation of this patent.)  This patent also teaches that a polyoxymethylene composite material that includes polyoxymethylene, carbon nanotubes and other carbon-including additives (e.g., a phenolic antioxidant and a dispersing agent that can be N,N-dimethylformamide)  has a surface resistivity of 0.9 x 104 Ω·cm to 1.2 x 104 Ω·cm.
US 7,648,653 also describes the preparation of 11 different examples of a conductive polyoxymethylene composition that includes a polyoxymethylene component (commercially available), a conductive filler (carbon nanotubes), and other carbon containing additives (e.g., polyamide oligomer),  and the volume resistivity of these 11 compositions ranges from 5.20 E+00 to 6.45 E+06 Ω·cm , and the surface resistivity ranges from 4.01 E+01 to 5.32 E+02 Ω/sq, as  reported in Table 5.

The assertion that “poly oxy methylene having a surface resistance of 1014 to 1017 ohms/square typically includes additional carbon from the carbon nanotube blended or coated on it” is being made by attorney arguments only.  If Applicant has proof that polyoxymethylene that has been modified with carbon nanotubes actually has a surface resistance of 1014 to 1017 ohms/square, then this evidence should be provided in cited reference or in an affidavit or declaration.  
The following references support the Examiner’s assertion that unmodified polyoxymethylene has a surface resistance that is greater than the claimed range of about 106 to 109 ohms/square:
NPL V:  Plastics Handbook – The Resource for Plastics Engineers (5th Edition), Table 7.8 "Electrical Properties of Plastic Materials", which shows that polyoxymethylene (POM) has a specific volume resistance (ohm cm) of >1015, and an electric surface resistance (ohm) of >1013.
NPL W:  Ullmann’s Polymers and Plastics – Products and Processes, Vol. 2, “Polyoxymethylenes”, Table 1 and Section 2.9, which teaches that the specific resistivity of polyoxymethylene is >1015 Ω·cm and the surface resistance is >1013 Ω.
US 7,648,653, which teaches “Commercially available polyoxymethylene components typically have a resistivity of about 10.sup.14 Ohm-cm and acts as an insulator” (C4, L8-10). 
“Investigation on the crystallization behaviors of polyoxymethylene with a small amount of ionic liquid”), Qi, J et al., page 1, Introduction, (previously cited and provided with the July 27, 2022 Non-Final Office Action),  polyoxymethylene normally has a surface resistance of 1014 to 1017 ohms/sq. 
In view of the above references, it is maintained that unmodified polyoxymethylene has a surface resistance greater than the claimed range of 106 to 109 ohms/sq.  In addition, these references show that by including various amounts of different additives (some of which contain additional carbon while others do not include additional carbon), a conductive polyoxymethylene composition results that has a wide range of surface resistance.  As such, it is maintained that in order to achieve the claimed polyoxymethylene suction pad having a surface resistance of 106 to 109 ohms/sq, some type of process must be made to a polyoxymethylene.  In addition, there are many different types and/or sources of polyoxymethylene, and the Specification fails to provide any examples of commercially available polyoxymethylene that could be used in this invention. 
The Specification is devoid of any teaching that explains how polyoxymethylene is modified to achieve this claimed range.  Instead, all that Specification provides is a teaching as how to NOT to modify the polyoxymethylene to achieve the claimed surface resistance, i.e., by excluding an additional carbon component such as carbon nanotube, as described in paragraph [0065] of the present Specification.  The above references teach that a variety of carbon-containing and non-carbon containing components can be added to polyoxymethylene to reduce its surface resistance, but there is no disclosure as to what these components can be.  
In view of the above, Applicant has not provided an adequate written description to support a claim directed to a polyoxymethylene suction pad having a surface resistance of 106 to 109 ohms/sq, and the 35 USC 112(a) rejection is maintained as now applied to Claim 1.  Applicant is reminded that this is a written description rejection, and not an enablement rejection. The test for sufficiency of a written description is “whether the disclosure clearly ‘allow[s] persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.’” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 [94 USPQ2d 1161] (Fed. Cir. 2010) (en banc) (quoting Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1562-63 [19 USPQ2d 1111] (Fed. Cir. 1991)). As described in Ariad, the disclosure must reasonably convey that the inventor had possession of the claimed subject matter, and possession means “possession as shown in the disclosure” and “requires an objective inquiry into the four corners of the specification from the perspective of a person of ordinary skill in the art.” (Id.).
Applicant’s arguments, see pages 6-7, filed October 14, 2022, with respect to Claims 1, 3-7 and 10-11 have been fully considered and are persuasive.  The 35 USC 102(a)(1) rejection of Claims 1, 3-7 and 10-11 has been withdrawn. 
Applicant’s arguments, see pages 5-6, filed October 14, 2022, with respect to Claims 2 and 12-16  have been fully considered but they are not persuasive because the new ground of rejection, as now applied to Claims 1 and 12,  does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 3-12, and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 12 recite that the suction pad is formed of “poly oxy methylene” and has a surface resistance of about 106 to 109 ohms/square.  Claim 3 recites that the suction pad excludes a carbon component other than a carbon component in the “poly oxy methylene”.  As described in paragraph 2c above, unmodified polyoxymethylene normally has a surface resistance that is higher than the claimed range of 106 to 109 ohms/square, and would require some type of modification in order to reduce its surface resistance to the range specified in Claims 1 and 12 and/or exclude an additional carbon component, as recited in Claim 3.  However, the Specification fails to provide any description of the processes or other modifications that can be used to reduce the surface resistance of the polyoxymethylene suction pad within the claimed ranges or to exclude a carbon component other than the carbon component in the poly oxy methylene.  In addition, the Specification fails to provide any examples of commercially available polyoxymethylene that have the claimed surface resistance without any additional carbon component. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  (MPEP § 2163(I), citing Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention.  (MPEP § 2163(I), citing Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997)).  In other words, the written description normally includes statements directed to how a component is normally made or modified to achieve the claimed limitations, and not solely based on statements that exclude certain components.
The only statements in the Specification directed to the composition of the suction pad occur in paragraphs [0062]-[0065].  Paragraph [0064] states that the suction pad may have a surface resistance of about 106 to 109 ohms/square, but does not provide an details as to the type of materials that have this specific surface resistance. Paragraph [0065] states that “the suction pad 110 does not include a carbon component material except for the carbon component in poly oxy methylene (POM)”, and “in a process of forming the suction pad 110, an additional carbon component such as a carbon nanotube compound is excluded.”  Claim 3 includes this same negative limitation language.  The inclusion of only statements that teach how NOT to make the suction pad are not sufficient because it provides no direction on which processes or other modifications would achieve the reduction in the surface resistance or exclude a carbon component other than the carbon component in the poly oxy methylene.     Moreover, if there are any commercially available polyoxymethylene materials that meet the claimed surface resistance range and that exclude the additional carbon component, Applicant has not identified these specific polyoxymethylene materials in the Specification.  In summary, the written description fails to show that the inventors had possession of the claimed inventions that rely on the claimed surface resistance range or exclusion of additional carbon components car because the disclosure is devoid of any processes/modifications that could be used to achieve these claimed features or any commercially available poly oxy materials that possess these claimed features.   
Applicant is reminded that this is a written description rejection, and the issue is NOT what one of ordinary skill in the art knew and/or would know based upon the disclosure, but rather whether Applicant had possession of the claimed invention at the time the Application was filed.     
Claim Rejections - 35 USC § 103
7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8.	Claims 1, 3-7, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cho, US 2014/0008929, in view of Extrand, US 2004/01266521.
With regard to Claims 1 and 3, Cho discloses a substrate transferring apparatus (100, Figs. 1-4) for applying suction to and transferring the substrate ([0022]-[0037]), comprising: 
a suction pad (30, Figs. 1-4) including poly oxy methylene (POM) ([0030]), the suction pad having a flat suction surface (Figs. 3-4) with a plurality of suction holes (31); 
a duct (25, C) for applying suction to withdraw air through the suction holes of the suction pad ([0027]); and 
a controller configured to move the suction pad and to control suction of the air ([0034]-[0036], wherein a controller is required to receive a “system operation signal” and to cause the vacuum pump to operate.)
Cho fails to teach the suction pad having a surface resistance of about 106 to 109 ohms/square.  Extrand discloses an electrostatic-discharge safe tray for holding electronic components (Figs. 1-4, [0014]-[0046]), the tray being formed from a composition that includes a high temperature, high strength polymer including polyacetal ([0019]; wherein polyacetal is an alternate name for polyoxymethylene; see Properties of Polyacetals (polymerdatabase.com), a metal oxide (e.g., tin oxide, [0022]), and a pigment (e.g., titanium oxide, [0016]), wherein the tray has a surface resistivity of about 104 to 107  ([0030]), and where the composition excludes a carbon component other than a carbon component in the polyoxymethylene (i.e., when using the preferred metal oxide and pigment as listed above).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to substitute Extrand’s polyoxymethylene based composition for making Cho’s pad because the addition of the metal oxide provides a surface resistivity that is effective at dissipating static electricity while maintaining  the moldability and flowability that are useful during the processing of the composition to form a shape, as well as maintaining desirable mechanical properties, as taught by Extrand [0032]).   In addition, Cho further teaches that it is desirable to prevent static electricity during the solidification of the polyoxymethylene/POM to form the suction pad, and the ordinarily skilled artisan would be motivated by this teaching that at least suggests making the final surface resistance of the  polyoxymethylene/POM suction pad to be within the claimed range that qualifies as a dissipative material. 
With regard to Claim 4, Cho discloses wherein the suction pad is configured to be larger than the substrate to be transferred (As shown in Figs. 2-4, the suction pad includes an array of suction holes that define an area, and therefore, this suction pad is capable of forming a suction with objects that only cover a portion of this suction hole array area.)
With regard to Claim 5, Cho discloses wherein the suction pad has a first suction hole group including a first plurality of suction holes (Figs. 3-4, where this first plurality of holes can be arbitrarily assigned to the portion of the apparatus located on the side with hole (11)) and a second suction hole group spaced apart from the first suction hole group and having a second plurality of suction holes on the suction surface (Figs. 3-4, where this second plurality of holes can be arbitrarily assigned to the portion of the apparatus located on the side with hole (12)) at a position configured to simultaneously apply suction to at least two  substrates (wherein two substrates having a size less than 1/2 the size of the total suction hole array area could each be located on one of the 1/2 areas and would have a suction applied to each of the substrates simultaneously.) 
With regard to Claim 6, Cho discloses wherein the suction pad is configured to attach to an upper surface of the substrate (Figs. 1-4).
With regard to Claim 7, Cho discloses wherein the suction pad is configured to attach to a lower surface of the substrate (Because the apparatus can be attached to a robotic arm using bracket (16, [0025]), the robot is capable of inverting the device and using it to attach to a lower surface of a substrate.)
With regard to Claim 10, Cho discloses wherein the controller moves the suction pad in a first direction, a second direction perpendicular to the first direction, and a third direction perpendicular to the first and second directions (Cho discloses that the apparatus can be attached to a robotic arm ([0025], and this robotic arm would be capable of moving the apparatus in three directions.)
With regard to Claim 11, Cho discloses wherein the suction holes are arranged along a first direction and a second direction perpendicular to the first direction on the suction surface (Fig. 2).
Note: Many of the limitations rejected above only recite a function and/or intended use of the apparatus without specifying any structure that permits this functionality/intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  As described above, Cho describes an apparatus having a structure that allows these functionalities/intended uses to be performed. 


9.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Extrand, as applied to Claim 1, and further in view of Schilp et al., US 2015/0015013. The combination of Cho and Extrand fails to teach a suction pad having a circular shape.  Schilp discloses a vacuum gripper for transferring substrates (Figs. 1-4, [0003], [0042]-[0054] that includes a suction pad having a flat, circular suction surface and first and second holed arranged along perpendicular directions (Figs. 2a-2b).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify Cho to include a circular suction surface because circular vacuum grippers are well known and often used to reliably transport circular substrates since they provide an even suction pressure across the entire area of the substrate, as taught by Schilp ([0014]-[0015]).  
10.	Claims 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cho, in view of Extrand and Schilp.  
Cho discloses a substrate transferring method that includes positioning a flat suction surface of a poly oxy methylene/POM suction pad against a substrate located below the suction pad ([0034]), applying suction through a plurality of suction holes ([0035]), the suction pad being configured for transferring a flexible substrate because of its array of multiple suction holes (Fig. 2), and transferring the substrate by moving the suction pad when the substrate is attached under the suction pad suction  ([0034]-[0036]).  
Cho fails to teach the suction pad having a surface resistance of about 106 to 109 ohms/square.  Extrand discloses an electrostatic-discharge safe tray for holding electronic components (Figs. 1-4, [0014]-[0046]), the tray being formed from a composition that includes a high temperature, high strength polymer including polyacetal ([0019]; wherein polyacetal is an alternate name for polyoxymethylene; see Properties of Polyacetals (polymerdatabase.com), a metal oxide (e.g., tin oxide, [0022]), and a pigment (e.g., titanium oxide, [0016]), wherein the tray has a surface resistivity of about 104 to 107  ([0030]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to substitute Extrand’s polyoxymethylene based composition for making Cho’s pad because the addition of the metal oxide provides a surface resistivity that is effective at dissipating static electricity while maintaining  the moldability and flowability that are useful during the processing of the composition to form a shape, as well as maintaining desirable mechanical properties, as taught by Extrand [0032]).   In addition, Cho further teaches that it is desirable to prevent static electricity during the solidification of the polyoxymethylene/POM to form the suction pad, and the ordinarily skilled artisan would be motivated by this teaching that at least suggests making the final surface resistance of the  polyoxymethylene/POM suction pad to be within the claimed range that qualifies as a dissipative material.
Cho also fails to teach first positioning the suction pad within 2 mm of the substrate so that they suction pad and substrate are initially spaced apart and then drawn together by the suction.  Schilp discloses a method for transferring substrate in which the substrate and suction pad are initially located within 2 mm of each other ([0018]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention to modify the Cho/Extrand method to initially keep the suction pad and substrate spaced apart because it would allow the maximum lifting force to be determined, as taught by Schilp ([0019]).   

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The following references describe polyoxymethylene compounds and their surface resistance as described above:
Plastics Handbook – The Resource for Plastics Engineers (5th Edition), Tables 7.10 and Table 7.8; 
CN 108641276;
 US 7,648,653;
Ullmann’s Polymers and Plastics – Products and Processes, Vol. 2, “Polyoxymethylenes”;
Investigation on the crystallization behaviors of polyoxymethylene with a small amount of ionic liquid (cited previously).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652